FILED
                                                                          May 27, 2022
                                                                            released at 3:00 p.m.
                            STATE OF WEST VIRGINIA                      EDYTHE NASH GAISER, CLERK
                          SUPREME COURT OF APPEALS                      SUPREME COURT OF APPEALS
                                                                             OF WEST VIRGINIA


Jay M. Potter,
Plaintiff below, Petitioner,

vs.) No. 21-0009 (Kanawha County 19-C-686)

Bailey & Slotnick, PLLC, and
Charles R. Bailey,
Defendants below, Respondents.


                               MEMORANDUM DECISION

        Petitioner, Jay M. Potter, self-represented litigant, appeals the Circuit Court of
Kanawha County’s December 10, 2020 order dismissing his complaint against
Respondents, Bailey & Slotnick, PLLC, (“B&S”) and Charles R. Bailey, pursuant to Rule
12(b)(6) of the West Virginia Rules of Civil Procedure. 1 Respondents, by counsel Michael
J. Farrell and J. Ben Shepard, filed a response to which petitioner filed a reply.

       After considering the parties’ written and oral arguments, as well as the appendix
record and the applicable law, this Court finds no substantial question of law. Accordingly,
this case satisfies the “limited circumstances” requirement of Rule 21(d) of the Rules of
Appellate Procedure [eff. 2010] and is appropriate for a memorandum decision rather than
an opinion. For the reasons expressed below, the decision of the circuit court is reversed,
and this case is remanded to the circuit court for further proceedings consistent with this
decision.

       Mr. Potter is an attorney. When he joined B&S in August 2012, he was 65 years
old and he brought with him several cases. He claims that Mr. Bailey, a managing member
of B&S, lured him to the firm by promises that he would have opportunities to obtain new
cases and that he would not be relegated to assisting other attorneys. Nevertheless,
according to Mr. Potter, he found himself operating as Mr. Bailey’s assistant. These
circumstances allegedly prompted him to leave B&S in July 2014, taking his cases with
him to another firm.

       Mr. Potter was unhappy with his new firm and, in September 2014, he began
exploring a return to B&S. Mr. Potter claims that Mr. Bailey said his prior experience at

       1
        Rule 12(b)(6) authorizes a party to file a motion to dismiss for “failure to state a
claim upon which relief can be granted[.]” W. Va. R. Civ. P. 12(b)(6) [eff. 1998].
                                            1
B&S had been a “mistake[.]” According to Mr. Potter, Mr. Bailey expressed to him a
seemingly “genuine commitment” that, if Mr. Potter returned with his cases, Mr. Potter (a)
would have the opportunities he had expected during his previous experience at B&S, (b)
would have new cases assigned to him, (c) would not be relegated to assisting Mr. Bailey,
(d) would not have to work on cases that did not appeal to him, and (e) would be paid a
salary regardless of his productivity.

      Mr. Potter claims, however, that Mr. Bailey failed to disclose his actual intentions,
which were to use Mr. Potter primarily as his assistant; to elevate other, younger attorneys
and eventually shift Mr. Potter to a non-salaried position; and to allocate to himself the
most lucrative case that Mr. Potter brought with him so that Mr. Bailey would receive a
revenue share from Mr. Potter’s work.

       Mr. Potter asserts that he relied on Mr. Bailey’s promises and returned to B&S in
September 2014 at the age of 68. He says that he worked on his own cases for less than a
month before he was asked to resume assisting Mr. Bailey. Mr. Potter claims that no new
cases were assigned to him and that, in early 2015, B&S segregated its offices by age. He
also claims that B&S excluded him from an in-house seminar in 2015 designed to develop
additional business. Mr. Potter alleges that when he expressed concern about his role at
B&S, Mr. Bailey professed concern that Mr. Potter might retire while Mr. Bailey still
needed his help.

      In September 2015, Mr. Potter allegedly requested a meeting with B&S equity
members Jason Hammond and John Fuller. During the meeting, Mr. Potter objected that
he had returned to B&S based on assurances that he would have opportunities to acquire
new cases and that his primary role would not be assisting Mr. Bailey or other attorneys.
He also sought to be “integrated” into the firm’s work so that he would not become
unproductive. According to Mr. Potter, Mr. Hammond and Mr. Fuller encouraged him to
“be more receptive to the role of assisting Mr. Bailey.”

        Mr. Potter alleges that he grew “increasingly vocal” about B&S’s failure to assign
new cases to him or afford him opportunities to acquire them. In December 2015, Mr.
Bailey offered to send Mr. Potter to CLE seminars to help him acquire new business. Mr.
Potter declined the offer, reasoning that the plan was not likely to work, that he had received
better assurances before he returned to the firm, and that he already had the opportunity to
attend CLE seminars.

       Mr. Potter alleges that Mr. Bailey became increasingly concerned that Mr. Potter
might retire and began making “ageist” comments, such as referring to Mr. Potter’s “gray-
haired” legal advice, saying that a certain judge is “older than Jay [Potter,]” and mocking
Mr. Potter for being an “artifact.”


                                              2
        In March 2016, Mr. Potter learned that his most lucrative case had been assigned to
Mr. Bailey. Mr. Potter alleges that this assignment increased his frustration with B&S
using him as a “support system for Mr. Bailey.” He claims that when he expressed this
frustration to Mr. Bailey, Mr. Bailey agreed to begin assigning cases to Mr. Potter, only to
withdraw this promise a day later.

       According to Mr. Potter, Mr. Bailey sought his help in January 2017 with
preparation for trial in a “high-profile” case. At this time, Mr. Bailey allegedly informed
Mr. Potter that other shareholders were concerned about Mr. Potter’s productivity. Mr.
Bailey, however, allegedly professed that he did not share this concern, but he claimed that
the other shareholders’ concern would be allayed if Mr. Potter resumed helping Mr. Bailey.
Mr. Potter said he shared the shareholders’ concern and attributed his lack of productivity
to B&S’s failure to assign new cases to him.

        Mr. Potter claims that in May 2017, he advised B&S that he might have cancer and
that in June 2017 he advised Mr. Bailey that the “primary” cases he had brought with him
to B&S would soon resolve. Mr. Potter also claims that in June 2017, B&S “closed its
file” on the “high-profile” case on which he had been providing substantial assistance to
Mr. Bailey.

       In July 2017, Mr. Potter asserts that Mr. Bailey e-mailed him to complain about his
alleged lack of productivity. Mr. Potter claims that Mr. Bailey offered him a contractual,
non-salaried position, like that of another older attorney at the firm, whereby Mr. Potter
would earn a share of revenue from his own cases or cases where he assisted other
attorneys. In reply, Mr. Potter allegedly said that the only thing he had in common with
the other attorney was age, and he reminded Mr. Bailey of his promise that Mr. Potter’s
compensation would not be tied to his productivity. Mr. Potter asked what would happen
if he declined the offer. According to Mr. Potter, Mr. Bailey responded that, if Mr. Potter
declined the offer, he would be terminated. Mr. Potter avers that he found out soon
afterward that he had cancer and that he accepted Mr. Bailey’s offer in order to retain his
health insurance.

       However, Mr. Potter subsequently obtained his own insurance and a one hundred
percent service-connected disability rating from the United States Department of Veterans
Affairs. He alleges that he met with Mr. Bailey, Mr. Hammond, and Mr. Fuller in late
January 2018, and that he advised them that he was capable of working, notwithstanding
his cancer, and that he asked them what work he could expect to have in the future. He
claims that he received no response. However, in February 2018, he accepted a request to
begin assisting Mr. Hammond. Mr. Potter alleges that, in the months that followed, his
former work was assigned to younger attorneys and that the firm hired another younger
attorney. He also claims that, over a four-year period, B&S promoted twelve substantially
younger attorneys within the firm.

                                             3
       According to Mr. Potter, he received no pay for his work assisting Mr. Hammond
and, in October 2018, he refused to do more work for Mr. Hammond. In December 2018,
Mr. Potter resigned.

       Mr. Potter sued both B&S and Mr. Bailey in July 2019, in a detailed, 46-page
complaint. The complaint alleges that Mr. Potter is a member of a protected class by virtue
of his age, and the complaint’s five counts charge the defendants with fraud, breach of
contract, age discrimination (failure to provide equal opportunity), age discrimination
(unlawful threats); and age discrimination (constructive discharge).

        B&S and Mr. Bailey subsequently moved to dismiss the complaint. After a hearing,
the circuit court granted the motion, dismissing all counts of the complaint with prejudice.
Mr. Potter appeals from the circuit court’s December 10, 2020 order granting the motion
to dismiss.

        In this appeal, Mr. Potter challenges the circuit court order that granted a motion to
dismiss under Rule 12(b)(6) of the West Virginia Rules of Civil Procedure. Our
“‘[a]ppellate review of a circuit court’s order granting a motion to dismiss a complaint is
de novo.’ Syllabus Point 2, State ex rel. McGraw v. Scott Runyan Pontiac-Buick, Inc., 194
W. Va. 770, 461 S.E.2d 516 (1995).” Syl. Pt. 1, Mountaineer Fire & Rescue Equip., LLC
v. City Nat’l Bank of W. Va., 244 W. Va. 508, 854 S.E.2d 870 (2020). We apply the same
standard of review when we are called upon to interpret a rule of procedure. Syl. Pt. 4,
Keesecker v. Bird, 200 W. Va. 667, 490 S.E.2d 754 (1997) (“An interpretation of the West
Virginia Rules of Civil Procedure presents a question of law subject to a de novo review.”).
With this standard of review in mind, we will consider Mr. Potter’s appeal.

        Mr. Potter argues that the circuit court erred by dismissing his complaint, and he
attributes this error to the circuit court’s failure to follow our “standards” for granting
motions to dismiss under Rule 12(b)(6). In particular, he faults the circuit court for failing
to view the facts alleged in the complaint in the light most favorable to him and for failing
to accord to him the benefit of all inferences that could have been drawn from those alleged
facts. B&S and Mr. Bailey argue that the circuit court properly dismissed the complaint.
After careful review of the complaint, 2 we agree with Mr. Potter that dismissal pursuant to
Rule 12(b)(6) was error.

       Because Mr. Potter has invoked our standards for granting a motion to dismiss, we
begin by reviewing Rule 12(b)(6) and the principles that govern its application. Rule
12(b)(6) authorizes a party to file a motion to dismiss for “failure to state a claim upon
which relief can be granted” in lieu of filing a responsive pleading to a claim, counterclaim,
cross-claim, or third-party claim. Id. This procedural device provides a means of “test[ing]

       “Our review of the case is limited to the sufficiency of the complaint[.]” Scott
       2

Runyan Pontiac-Buick, 194 W. Va. at 776 n.7, 461 S.E.2d at 522 n.7.
                                          4
the sufficiency of the complaint[,]” Cantley v. Lincoln Cnty. Comm’n, 221 W. Va. 468,
470, 655 S.E.2d 490, 492 (2007) (per curiam), and exists to “weed out unfounded suits[,]”
Scott Runyan Pontiac-Buick, 194 W. Va. at 776, 461 S.E.2d at 522.

        However, “[a] court should not dismiss a case simply because it believes it is
unlikely that the plaintiff will prevail.” McGinnis v. Cayton, 173 W. Va. 102, 104, 312
S.E.2d 765, 768 (1984). The question is not whether a plaintiff has “a strong case, but
rather whether [he or she] ha[s] any case.” Id. at 105, 312 S.E.2d at 768 (emphasis added).
West Virginia law reflects a “preference . . . to decide cases on their merits[.]” Yurish v.
Sinclair Broad. Grp., Inc., 246 W. Va. 91, ___, 866 S.E.2d 156, 161 (2021) (quoting
Sedlock v. Moyle, 222 W. Va. 547, 550, 668 S.E.2d 176, 179 (2008) (per curiam)).
Therefore, we require “[a] trial court considering a motion to dismiss under Rule 12(b)(6)
[to] liberally construe the complaint so as to do substantial justice.” Cantley, 221 W. Va.
at 470, 655 S.E.2d at 492 (emphasis added). Indeed, we have stated that “motions to
dismiss are viewed with disfavor,” and we have “counsel[ed] lower courts to rarely grant
such motions.” Forshey v. Jackson, 222 W. Va. 743, 749, 671 S.E.2d 748, 754 (2008).

        When a party files a motion to dismiss under Rule 12(b)(6), “the pleading party has
no burden of proof. Rather, the burden is upon the moving party to prove that no legally
cognizable claim for relief exists.” Mountaineer, 244 W. Va. at 520, 854 S.E.2d at 882.
The “court reviewing the sufficiency of a complaint . . . should presume all of the plaintiff’s
factual allegations are true, and should construe those facts, and inferences arising from
those facts, in the light most favorable to the plaintiff.” Id. A plaintiff “is not required to
establish a prima facie case at the pleading stage.” Id. at 522, 854 S.E.2d at 884. On the
contrary, “to survive a motion under Rule 12(b)(6), a pleading need only outline the alleged
occurrence which (if later proven to be a recognized legal or equitable claim), would justify
some form of relief.” Mountaineer, 244 W. Va. at 521, 854 S.E.2d at 883. Dismissal of a
complaint under Rule 12(b)(6) is inappropriate “unless it appears beyond doubt that the
plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”
Syl. Pt. 3, in part, Chapman v. Kane Transfer Co., 160 W. Va. 530, 236 S.E.2d 207 (1977)
(emphasis added). 3


       3
          Although this standard of pleading provides latitude, we would remind parties and
their counsel that it is still a standard. As we stated in Mountaineer, “our simplified
pleading standard is not an excuse for ‘carelessly drafted or baseless pleading[s].’ Sticklen[
v. Kittle], 168 W. Va. [147,] 164, 287 S.E.2d [148,] 157-58 [(1981)].” Mountaineer, 244
W. Va. at 522, 854 S.E.2d at 884 (alteration in original). We remain committed to the view
that

                                                                              (continued . . .)

                                              5
       In this case, the circuit court dismissed all counts of Mr. Potter’s complaint, with
prejudice, pursuant to Rule 12(b)(6). After careful review, we believe that dismissal was
unwarranted.

        The circuit court dismissed Mr. Potter’s allegation of fraud (Count I) because it
found that Mr. Potter’s claim “accrued no later than January 2017[.]” Mr. Potter filed his
complaint in this matter on July 11, 2019, and no party disputes that the two-year statute
of limitations set forth in West Virginia Code § 55-2-12 (eff. 1959) applies to a cause of
action for fraud. 4 The question before us is whether the circuit court correctly determined,
at the Rule 12(b) dismissal stage, that the statute of limitations for Mr. Potter’s fraud claim
began to run no later than January 2017.

       We established the analytical framework for assessing whether an action is barred
by the applicable statute of limitations in Dunn v. Rockwell, 225 W. Va. 43, 689 S.E.2d
255 (2009). According to Dunn,

                       [a] five-step analysis should be applied to determine
                whether a cause of action is time-barred. First, the court should
                identify the applicable statute of limitation for each cause of


                “a plaintiff may not ‘fumble around searching for a meritorious
                claim within the elastic boundaries of a barebones
                complaint[,]’ see Chaveriat v. Williams Pipe Line Co., 11 F.3d
                1420, 1430 (7th Cir.1993), or where the claim is not authorized
                by the laws of West Virginia.” Scott Runyan Pontiac-Buick,
                Inc., 194 W. Va. at 776, 461 S.E.2d at 522.

Newton v. Morgantown Mach. & Hydraulics of W. Va., Inc., 242 W. Va. 650, 653, 838
S.E.2d 734, 737 (2019).
       4
           West Virginia Code § 55-2-12 provides that

                       [e]very personal action for which no limitation is
                otherwise prescribed shall be brought: (a) Within two years
                next after the right to bring the same shall have accrued, if it be
                for damage to property; (b) within two years next after the right
                to bring the same shall have accrued if it be for damages for
                personal injuries; and (c) within one year next after the right to
                bring the same shall have accrued if it be for any other matter
                of such nature that, in case a party die, it could not have been
                brought at common law by or against his personal
                representative.
                                                  6
               action. Second, the court (or, if questions of material fact exist,
               the jury) should identify when the requisite elements of the
               cause of action occurred. Third, the discovery rule should be
               applied to determine when the statute of limitation began to run
               by determining when the plaintiff knew, or by the exercise of
               reasonable diligence should have known, of the elements of a
               possible cause of action, as set forth in Syllabus Point 4 of
               Gaither v. City Hosp., Inc., 199 W.Va. 706, 487 S.E.2d 901
               (1997). Fourth, if the plaintiff is not entitled to the benefit of
               the discovery rule, then determine whether the defendant
               fraudulently concealed facts that prevented the plaintiff from
               discovering or pursuing the cause of action. Whenever a
               plaintiff is able to show that the defendant fraudulently
               concealed facts which prevented the plaintiff from discovering
               or pursuing the potential cause of action, the statute of
               limitation is tolled. And fifth, the court or the jury should
               determine if the statute of limitation period was arrested by
               some other tolling doctrine. Only the first step is purely a
               question of law; the resolution of steps two through five will
               generally involve questions of material fact that will need to be
               resolved by the trier of fact.[5]

225 W. Va. at 46, 689 S.E.2d at 258, syl. pt. 5. The circuit court focused its analysis on
the third step, which asks “when the plaintiff knew, or by the exercise of reasonable
diligence should have known, of the elements of a possible cause of action . . . .” Id.
According to the circuit court, Mr. Potter knew or reasonably should have known that Mr.
Bailey’s alleged promises were false in October 2014, when he was asked to resume
assisting Mr. Bailey; in March 2015, when he was passed over for participation in the
business development seminar; in September 2015, when he had been assigned no new
cases for a year; or at the latest in January 2017, when Mr. Bailey mentioned other
shareholders’ concern about his productivity.

      5
          Syllabus Point 4 of Gaither, 199 W. Va. 706, 487 S.E.2d 901, provides that

                       [i]n tort actions, unless there is a clear statutory
               prohibition to its application, under the discovery rule the
               statute of limitations begins to run when the plaintiff knows, or
               by the exercise of reasonable diligence, should know (1) that
               the plaintiff has been injured, (2) the identity of the entity who
               owed the plaintiff a duty to act with due care, and who may
               have engaged in conduct that breached that duty, and (3) that
               the conduct of that entity has a causal relation to the injury.
                                                7
       The facts and circumstances alleged by Mr. Potter raise questions about when he
knew, or reasonably should have known, that the promises that allegedly enticed him to
join B&S were false. 6 No doubt B&S and Mr. Bailey will seek to explore those questions
in discovery. However, Dunn expressly provides that “when the plaintiff knew, or by the
exercise of reasonable diligence should have known, of the elements of a possible cause of
action” is a matter that “generally involve[s] questions of material fact that will need to be
resolved by the trier of fact.” Id. at 46, 689 S.E.2d at 258, syl. pt. 5, in part (emphasis
added). We believe that a jury might conclude that Mr. Potter did not know, and in the
exercise of reasonable diligence should not have known, that the alleged promises were
false until July 13, 2017, when Mr. Bailey allegedly informed Mr. Potter that B&S would
be offering him new terms of employment, or perhaps until July 14, 2017, when Mr. Bailey
allegedly informed Mr. Potter that he would be terminated if he refused B&S’s offer.

       We have stated that “[t]he task of a court in ruling on a Rule 12(b)(6) motion ‘is
merely to assess the legal feasibility of the complaint, not to assay the weight of the
evidence which might be offered in support thereof.’” Mountaineer, 244 W. Va. at 520,
854 S.E.2d at 882 (quoting Sims v. Artuz, 230 F.3d 14, 20 (2d Cir. 2000)). It is true that,
in many cases, the date on which a plaintiff has the requisite knowledge necessary to assert
a claim is evident. In Forshey, the Court noted that to adjudicate an affirmative defense—
which includes the statute of limitations—on a motion to dismiss, “[t]wo conditions must
be met . . . .” Id. at 746 n.8, 671 S.E.2d at 751 n.8 (quoting Cleckley, Davis, &
Palmer, Litigation Handbook on West Virginia Rules of Civil Procedure § 12(b)(6)[2], at
349). Those are, first, that “the facts that establish the defense must be definitively
ascertainable from the allegations of the complaint” and, second, that “the facts so gleaned
must conclusively establish the affirmative defense.” Ibid. (emphasis added). However,
assuming that the allegations in the complaint are true and making all inferences in Mr.
Potter’s favor, he may yet demonstrate that he did not know, and in the exercise of
reasonable diligence should not have known, that the alleged promises were false until July
13, 2017. For that reason, we find that the circuit court improperly weighed the evidence,

       6
           We have held that

                       [t]he essential elements in an action for fraud are: “(1)
                that the act claimed to be fraudulent was the act of the
                defendant or induced by him; (2) that it was material and false;
                that plaintiff relied upon it and was justified under the
                circumstances in relying upon it; and (3) that he was damaged
                because he relied upon it.” Horton v. Tyree, 104 W.Va. 238,
                242, 139 S.E. 737 (1927).

Syl. Pt. 1, Lengyel v. Lint, 167 W. Va. 272, 280 S.E.2d 66 (1981) (emphasis added).
                                              8
at the Rule 12(b)(6) dismissal stage of the proceeding, when it found that Mr. Potter’s fraud
claim is barred by the statute of limitations.

        The circuit court dismissed Mr. Potter’s breach of contract claim (Count II) because
it found that Mr. Potter failed to allege an agreement with Mr. Bailey (as opposed to B&S),
that Mr. Potter was merely an at-will employee whose employment could be terminated at
any time, and that Mr. Potter waived any breach of contract by remaining at B&S after
B&S offered him employment on different terms. 7 We find that in these matters, as well,
the circuit court improperly dismissed Mr. Potter’s breach of contract claim.

        Although we agree that the complaint describes an employment relationship
between Mr. Potter and B&S “of indefinite duration” and that such employment contracts
“may be terminated at any time by either party to the contract[,]” Syl. Pt. 1, in part, Suter
v. Harsco Corp., 184 W. Va. 734, 735, 403 S.E.2d 751, 752 (1991) (quoting Syl. Pt. 2, in
part, Wright v. Standard Ultramarine & Color Co., 141 W.Va. 368, 90 S.E.2d 459 (1955)),
we cannot agree that these factors demonstrate that “B&S did not breach any enforceable
obligation owed to [Mr. Potter] as a matter of law.” The complaint alleges promises to Mr.
Potter that B&S breached before it unilaterally changed the terms of his employment and
threatened him with termination, such as the promise that B&S would assign new cases to
him and the promise that he would not be relegated to assisting Mr. Bailey. While Mr.
Potter’s breach of contract claim may or may not survive at the summary judgment stage,
at this stage of the proceeding we must assume the truth of the factual allegations contained
in the complaint in our review of the circuit court’s dismissal of the claim. In doing so, we
do not believe that dismissal of the breach of contract claim is proper pursuant to Rule
12(b)(6).

       7
         With regard to the dismissal of Mr. Potter’s breach of contract claim against Mr.
Bailey, it is clear that such dismissal was unwarranted pursuant to Rule 12(b)(6). “Rule
12(b)(6) is not to be read or applied in a vacuum; it is intermeshed with numerous other
rules.” Mountaineer, 244 W. Va. at 520, 854 S.E.2d at 882. Under Rule 20 of the West
Virginia Rules of Civil Procedure,

               [a]ll persons may be joined in one action as defendants if there is
       asserted against them jointly, severally, or in the alternative, any right to
       relief in respect of or arising out of the same transaction, occurrence, or series
       of transactions or occurrences and if any question of law or fact common to
       all defendants will arise in the action.

W. Va. R. Civ. P. 20(a) [eff. 1998]). Accordingly, the complaint’s reference to an alleged
breach by the “Defendants” (which would include Mr. Bailey), warrants further discovery
regarding the respective roles of Mr. Bailey and B&S, and renders dismissal of such breach
of contract claim inappropriate.
                                              9
        The circuit court found that a party “will be deemed to have waived his rights” under
a contract if he behaves in a manner that is “wholly inconsistent with reliance on the
contract[.]” Syl. Pt. 1, in part, Beall v. Morgantown & Kingwood R. Co., 118 W. Va. 289,
190 S.E. 333 (1937). It is true that Mr. Potter remained at B&S for several months after
July 2017, when he accepted employment from B&S on new terms. We note, however,
that “the existence of a waiver becomes a question of law” if “only one reasonable
inference can be drawn from the evidence[.]” Bruce McDonald Holding Co. v. Addington,
Inc., 241 W. Va. 451, 460 n.21, 825 S.E.2d 779, 788 n.21 (2019) (quoting Kossler v. Palm
Springs Devs., Ltd., 101 Cal. App. 3d 88, 99, 161 Cal.Rptr. 423, 431 (1980)). Indeed,
“[w]aiver is ordinarily a matter for jury determination[,]” Beall, 118 W. Va. at 295, 190
S.E. at 336, and we do not believe that the only reasonable inference to be drawn from the
complaint is that Mr. Potter waived his right to assert a breach of contract.

       According to the complaint, Mr. Potter raised frequent objections that he was being
relegated to the role of Mr. Bailey’s assistant and that new cases were not being assigned
to him. Indeed, when Mr. Bailey contacted Mr. Potter in July 2017 to offer him new terms
of employment, Mr. Potter allegedly responded with further objections that he had joined
B&S to “expand his practice by obtaining additional cases” and that Mr. Bailey had
breached his alleged promise that “there would be no relationship between his salary and
his productivity.” Mr. Potter ultimately accepted B&S’s offer of employment on new
terms, but he alleges that he did so only after being diagnosed with cancer and only “to
avoid losing . . . medical insurance coverage while being treated for the cancer[.]” Again,
upon a proper motion for summary judgment, Mr. Potter’s claim may or may not survive.
However, we believe that these allegations should be considered after appropriate
discovery and in the context of a motion for summary judgment, or at trial. See
Mountaineer at 522, 854 S.E.2d at 884 (quoting Swierkiewicz, 534 U.S. at 512) (noting that
our “simplified notice pleading standard relies on liberal discovery rules and summary
judgment motions to define disputed facts and issues and to dispose of unmeritorious
claims”). Accordingly, we find that the circuit court erred when it prematurely dismissed
Mr. Potter’s cause of action for breach of contract.

       The circuit court dismissed Count III of the complaint, alleging age discrimination
based on failure to provide equal opportunities, because it found that Mr. Potter failed to
allege “an actionable adverse employment decision as a matter of law.” 8 Reviewing the

       8
         The circuit court also dismissed Count III against Mr. Bailey finding that Mr.
Bailey is not an employer for purposes of West Virginia Code § 5-11-9(1) (eff. 2016)
(providing that it is an unlawful discriminatory practice “[f]or any employer to discriminate
against an individual with respect to compensation, hire, tenure . . .”). Under § 5-11-3(d)
                                                                             (continued . . .)

                                             10
standard set forth in West Virginia Code § 5-11-9(1), we disagree with the circuit court’s
finding that Mr. Potter failed to allege an actionable adverse employment decision. The
statute forbids discrimination “against an individual with respect to compensation, hire,
tenure, terms, conditions or privileges of employment[,]” see id., and provides that
“‘discrimination’ means to exclude from, or fail or refuse to extend to, a person equal
opportunities because of . . . age . . . and includes to separate or segregate[,]” Id. § 5-11-
3(h).

        The complaint plainly alleges that Mr. Potter was relegated to a “geriatric career
track” while other, younger attorneys were advanced at the firm and that Mr. Potter’s role
and future at the firm was determined by his age and not his capacity for work. In addition,
the complaint contains detailed allegations that B&S segregated its workspaces by age.
Even a cursory review of the complaint shows that Mr. Potter has asserted factual
allegations that, if taken as true and construed “in the light most favorable to the plaintiff”
are sufficient to survive a motion to dismiss. Mountaineer, 244 W. Va. at 520, 854 S.E.2d
at 882.

       The circuit court dismissed Mr. Potter’s claim, set forth in Count IV of the
complaint, alleging age discrimination based on the prohibition against threats because it
found that “[i]t is not an unlawful ‘threat’ for an employer to offer an employee continued
employment on different terms.” West Virginia Code § 5-11-9(7) forbids “any person[ or]
employer . . . to . . . [e]ngage in any form of threats . . . the purpose of which is to harass,
degrade, embarrass or cause physical harm or economic loss . . . .” After reviewing the
complaint, we believe that the circuit court order improperly dismisses these claims.

       The complaint alleges that B&S and Mr. Bailey threatened Mr. Potter with
economic loss by forcing Mr. Potter to choose between giving up the promises that had
induced him to join B&S and having his employment terminated. This alleged “threat”
forms the primary basis of Mr. Potter’s claim pursuant to West Virginia Code § 5-11-9(7).
However, the complaint goes on to provide further context, alleging that Mr. Bailey
imposed this unappealing choice on Mr. Potter, not because Mr. Potter was genuinely


(eff. 1998), an individual is an “employer” if he or she “employ[s] twelve or more persons
within the state for twenty or more calendar weeks in the calendar year in which the act of
discrimination allegedly took place or the preceding calendar year . . . .” Thus, only Mr.
Potter’s “employer,” as defined in § 5-11-3(d) may face liability to him under § 5-11-9(1).
Mr. Potter’s complaint clearly accuses the “Defendants” (which would include Mr. Bailey)
of unlawful discriminatory employment practices under West Virginia Code § 5-11-9(1).
Resolution of the questions of whether Mr. Bailey or B&S employed Mr. Potter, and
whether either is an “employer,” as that term is defined in § 5-11-3(d), requires factual
development and discovery and renders dismissal pursuant to Rule 12(b)(6) inappropriate
at this early stage of the proceedings.
                                             11
unproductive, but because he had been “positioned” in a discriminatory fashion within the
firm and because B&S hoped to “position” Mr. Potter “even more discriminatorily” and to
avoid the consequences of such discrimination by obtaining Mr. Potter’s consent to the
new terms of employment. We make no prediction at this point as to whether this cause
of action will survive after discovery and a potential motion for summary judgment.
However, as the United States Supreme Court has observed, “[b]efore discovery has
unearthed relevant facts and evidence, it may be difficult to define the precise formulation
of the required prima facie case in a particular case.” Swierkiewicz, 534 U.S. at 512.
Accordingly, we find that, pursuant to Rule 12(b)(6), this count of the complaint was
improperly dismissed.

        Finally, in Count V of the complaint, Mr. Potter alleges that Defendants’
discriminatory practices created working conditions so intolerable that any reasonable
employee would resign rather than endure such conditions. 9 The circuit court dismissed
Count V of the complaint because the circuit court found that Mr. Potter failed to resign
within a reasonable period of time. Failure to “resign within a reasonable time period after
the alleged harassment” leads to a conclusion that the employee “was not constructively
discharged.” Landrau-Romero v. Banco Popular De Puerto Rico, 212 F.3d 607, 613 (1st
Cir. 2000). Following this reasoning, the circuit court found that Mr. Potter “voluntarily
accepted the ‘intolerable’ conditions of his continued employment” when he remained at
B&S from July 2017 until December 2018.

       However, the complaint alleges that B&S and Mr. Bailey “continued” their pattern
of harassment after July 2017 by leveling unfair criticism against his prior work
performance, offering him a single work assignment (on which he worked for nine months
without pay), and assigning work that he was capable of performing to “substantially
younger” attorneys. Mr. Potter alleges that B&S and Mr. Bailey “would not have taken
the aforementioned prohibited actions but for Mr. Potter’s age.” However, taking Mr.
Potter’s allegations as true, as the circuit court was required to do at the Rule 12(b)(6) stage,
Mr. Potter alleged a series of events that progressively rendered his working environment
intolerable. Whether Mr. Potter failed to “resign within a reasonable time period after”
that alleged progression of discrimination appears to be a question of fact that was
inappropriately determined under a Rule 12(b)(6) motion. Landrau-Romero, 212 F.3d at
613. Relevant questions remain as to whether Mr. Potter remained employed for an
unreasonable period of time following the alleged instances of age discrimination, and we


       9
        We have held that “[a] constructive discharge cause of action arises when the
employee claims that because of age, race, sexual, or other unlawful discrimination, the
employer has created a hostile working climate which was so intolerable that the employee
was forced to leave his or her employment.” Syl. Pt. 4, Slack v. Kanawha Co. Housing &
Redevelopment Auth., 188 W. Va. 144, 423 S.E.2d 547 (1992).
                                           12
find that they are sufficient for this count of the complaint to survive a motion to dismiss
pursuant to Rule 12(b)(6).

       Based on the foregoing, we find that Mr. Potter’s complaint stated a sufficient basis
upon which relief could be granted, and we conclude that the circuit court erred when it
dismissed all counts of the complaint with prejudice. Accordingly, we reverse the circuit
court’s December 10, 2020 order and remand this case to the circuit court for further
proceedings consistent with this decision.

                                                                  Reversed and remanded.


ISSUED: May 27, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton

Justice C. Haley Bunn did not participate in the decision of the Court.




                                            13